HARRIS, J.
As a condition of probation, Jackson was required to attend and successfully complete the Bridge Program. When the probation officer was advised that Jackson had prematurely dropped out of the program, he filed a violation of probation affidavit. The Judge found a violation to have occurred and Jackson appeals contending that the judge erred in not granting a judgment of acquittal.
First, Jackson contends that at the time the affidavit was filed by the probation officer, the officer had no independent knowledge of the violation and instead relied on hearsay. We find no error in the officer’s relying on a report from Bridge Program personnel that Jackson had dropped out of the program. The time for proof was at the hearing on the violation.
Jackson next contends that the records from the Bridge Program showing that he had not successfully completed the program were hearsay and that a conviction of violation cannot be sustained only on hearsay. The records were admitted under the business record exception to the hearsay rule and therefore are sufficient to sustain the conviction.
AFFIRMED.
SAWAYA and PALMER, JJ., concur.